Citation Nr: 1008236	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting in Washington, D.C., in his 
September 2008 substantive appeal.  As such, he was scheduled 
for his requested hearing in August 2009; however, he failed 
to report.  Therefore, the Board considers the Veteran's 
hearing request withdrawn.  38 C.F.R. §§ 20.702(d), (e) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
and is currently in receipt of a noncompensable disability 
rating.  He contends that his service-connected hearing loss 
disability is more severe than the currently assigned 
evaluation and, as such, a compensable rating is warranted.  

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his bilateral 
hearing loss disability.  The Veteran was last examined by VA 
in June 2007; however, since that time, he has alleged an 
increase in severity of his bilateral hearing loss.  
Specifically, he has stated that he started turning the 
television louder and requesting that people repeat 
themselves.  Additionally, his wife indicated in a May 2008 
statement that the Veteran's hearing had increased in 
severity.  The Board also notes that VA treatment records 
show that he was prescribed bilateral hearing aids in 
December 2008.  As such, a remand is necessary in order to 
schedule the Veteran for a VA examination so as to determine 
the current nature and severity of his service-connected 
bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The Board observes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the United States Court of Appeals for 
Veterans Claims held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  As such, the VA examiner should be requested to 
comment on the functional effects the Veteran experiences as 
a result of his bilateral hearing loss.  

Additionally, the Veteran's representative raises an argument 
in his November 2009 Informal Hearing Presentation that 
consideration should be given as to whether referral for an 
extra-schedular evaluation is warranted as the rating 
criteria does not address the Veteran's decline in quality of 
life as a result of his service-connected bilateral hearing 
loss.  The Board observes that the agency of original 
jurisdiction (AOJ) has not considered whether referral for an 
extra-schedular evaluation is warranted.  As such, in the 
readjudication of the Veteran's claim, the AOJ should 
consider this aspect of his initial rating claim. 

Also while on remand, any outstanding VA treatment records 
should be obtained.  In this regard, the Board notes that the 
Veteran receives treatment at the Mountain Home, Tennessee, 
VA Medical Center.  The most recent records are dated in 
January 2009.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  As such, while on remand, any outstanding 
records from the Mountain Home VA facility dated from January 
2009 to the present should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from 
the Mountain Home VA Medical Center, dated 
from January 2009 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The 
examiner should review the claims file.  
The examiner should identify auditory 
thresholds, in decibels, at frequencies of 
1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss. Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's initial 
rating claim should be readjudicated, to 
include consideration of whether referral 
for an extra-schedular evaluation is 
warranted.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


